This appeal is from a final decree granting a divorce on the ground of extreme cruelty and frequent indulgence in a violent and ungovernable temper.
It is contended here that the final decree should be reversed because the evidence does not support the finding of the Chancellor as to the equities of the cause or as to the grounds on which the divorce was claimed and granted. It is also urged that the Chancellor erred in refusing to decree attorneys' fees and alimony for the Appellant.
We have examined the record and find ample support for the final decree on both points. This court will not reverse for a mere difference of opinion between counsel and the Chancellor as to what the evidence shows. It must be shown that the Chancellor was influenced by other considerations *Page 620 
or misconceived the probative force of the evidence.
Affirmed.
BUFORD, and THOMAS, J.J., concur.
WHITFIELD, P.J., and BROWN and CHAPMAN, J.J., concur in the opinion and judgment.